EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Henry L. Ehrlich, Reg. No 39,663 on 6/15/22.

The application has been amended as follows: 
1. (Currently Amended): A vehicle, comprising:
an electric motor system including a motor coupled to an anti-torque rotor, wherein the motor is configured, when turned-on, to drive the anti-torque rotor at a rotational rate that will create thrust; and
a controller connected to the motor to control the motor to drive the anti-torque rotor, when the motor system is energized and the motor is turned-off, at least at a minimum rotation rate greater than zero and less than a rotation rate that will create thrust; and
a manual override switch located proximate to the anti-torque rotor, the manual override switch operable to stop the rotation of the anti-torque rotor.


REASONS FOR ALLOWANCE

Claims 1-4, 7-8, 13, 16-17, 19 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Upon further consideration and in view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the limitations of claims 1, 4 and 13.

The related art of record fails to disclose or suggest an electric motor system including a motor coupled to an anti-torque rotor, wherein the motor is configured, when turned-on, to drive the anti-torque rotor at a rotational rate that will create thrust; and a controller connected to the motor to control the motor to drive the anti-torque rotor, when the motor system is energized and the motor is turned-off, at least at a minimum rotation rate greater than zero and less than a rotation rate that will create thrust; and a manual override switch located proximate to the anti-torque rotor, the manual override switch operable to stop the rotation of the anti-torque rotor.  Override switch is located within reach of a person that is positioned in the rotation path of rotor so that the person operating override switch is aware that the rotor system is energized and the person in the rotation path is can override the minimum rotation to perform a task on the controlled rotor.
 Accordingly, the related arts would not disclose or suggest all the features of independent claim 1. Moreover, the related arts indicate that this particular electric motor system including a motor coupled to an anti-torque rotor is novel and has not been published or patented by other entities. This, along with the rest of the claimed limitations, is not shown by the related art. 
Considering independent claim 1, the best reference found, Munevar (US 2017/0260872) teaches a turbine engine comprising a shaft, a propulsor configured to rotate in response to the shaft rotating, and an electrical motor configured to generate electrical power in response to the rotation of the propulsor in a first operation mode, and slow or stop the rotation of the propulsor in a second operation mode. Munevar teaches a method of electronic braking in a turbine engine system, the method comprising generating, with an electrical motor in a first operation mode, electrical power in response to rotation of a propulsor caused by rotation of a shaft, and slowing or stopping, with the same electrical motor in a second operation mode, the propulsor.  Munevar doesn’t explicitly teach the combinations of independent claim 1 and the limitations are neither inherent nor obvious. As a result, these are allowable. 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        6/15/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846